


Exhibit 10.1


SECOND AMENDMENT TO LOAN AGREEMENT


THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of February 8, 2008, by and between:  LACLEDE GAS COMPANY, a Missouri
corporation (“Borrower”); and Banks from time to time party to the Agreement
(defined below), including U.S. BANK NATIONAL ASSOCIATION, a national banking
association, in its capacity as a Bank and as Administrative Agent under the
Agreement (“Administrative Agent”); and has reference to the following facts and
circumstances (the “Recitals”):


A.           Borrower, Administrative Agent and certain Banks executed the
Amended and Restated Loan Agreement dated as of September 10, 2004 (as amended,
the “Agreement”; all capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings ascribed to them in the Agreement
as amended by this Amendment).


B.           The Agreement was previously amended as described in the Amendment
to Loan Agreement dated as of December 23, 2005; and Borrower, Administrative
Agent and Banks desire to further amend the Agreement in the manner hereinafter
set forth.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Administrative Agent and Banks hereby agree as follows:


1.           Recitals.  The Recitals are true and correct, and, together with
the defined terms set forth herein, are incorporated by this reference.


2.           Amendment to Agreement. The Agreement is amended as follows:


(a)           The definition of “Revolving Credit Period” in Section 1.01 of the
Agreement, is deleted and replaced with the following:


“Revolving Credit Period shall mean the period commencing on the date of this
Agreement and ending on December 31, 2011, or as extended pursuant to Section
2.01(e); provided, however, that the Revolving Credit Period shall end on the
date the Revolving Credit Commitment is terminated pursuant to Section 6 or
otherwise.”


(b)           The definition of “Non-Consenting Bank” in Section 1.01 of the
Agreement is deleted and replaced with the following:


“Non-Consenting Bank shall have the meaning ascribed thereto in Section 2.01(e)
and each Non-Consenting Bank is set forth on Schedule 1.01A attached hereto and
incorporated by reference.”


(c)           Section 4.07 of the Agreement is deleted and replaced with the
following:


“4.07  Investment Company Act of 1940; Public Utility Holding Company Act of
1935.  Borrower is not an “investment company” as that term is defined in, and
is not otherwise subject to regulation under, the Investment Company Act of
1940, as amended.  Borrower is not (a) a “holding company” as defined in the
Public Utility Holding Company Act of 2005, as amended (“PUHCA”), but is a
subsidiary of a holding company for which compliance with the accounting, record
retention and reporting sections of PUHCA has been waived or (b) subject to
regulation under PUHCA, other than as a subsidiary of a holding company under
PUHCA.”



(d)           Schedule 1.01 and Schedule 2.02 of the Agreement are deleted and
replaced with Schedule 1.01 and Schedule 2.02 attached hereto and incorporated
by reference.


(e)           Schedule 1.01A attached hereto and incorporated by reference is
added to the Agreement as Schedule 1.01A.


3.           Extension Request.  Borrower, Administrative Agent and Banks
acknowledge and agree that:  (a) Borrower submitted an Extension Request to
Administrative Agents and Banks to extend the Revolving Credit Period from
December 31, 2010 to December 31, 2011; (b) Administrative Agent and all Banks,
except for Bank Hapoalim B.M. and First Bank, consented to such Extension
Request; (c) the conditions for approval of such Extension Request under Section
2.01(e) of the Agreement have been satisfied; (d) Bank Hapoalim B.M. and First
Bank shall no longer be Banks under the Agreement and the Revolving Credit
Commitments and Pro Rata Shares of the remaining Banks have been reallocated as
described in revised Schedule 1.01 attached hereto; and (e) as a result, the
last day of the Revolving Credit Period shall be extended to December 31, 2011
for all remaining Banks.


4.           Costs and Expenses.  Borrower hereby agrees to reimburse
Administrative Agent upon demand for all out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Administrative Agent in the preparation, negotiation and execution
of this Amendment and any and all other agreements, documents, instruments
and/or certificates relating to the amendment of Borrower’s existing credit
facilities with Administrative Agent and Banks.  Borrower further agrees to pay
or reimburse Administrative Agent for (a) any stamp or other taxes (excluding
income or gross receipts taxes) which may be payable with respect to the
execution, delivery, filing and/or recording of any of the Transaction
Documents, and (b) the cost of any filings and searches, including, without
limitation, Uniform Commercial Code filings and searches.  All of the
obligations of Borrower under this paragraph shall survive the payment of
Borrower’s Obligations and the termination of the Agreement.


5.           References to this Agreement. All references in the Agreement to
“this Agreement” and any other references of similar import shall henceforth
mean the Agreement as amended by this Amendment.


6.           Full Force and Effect. Except to the extent specifically amended by
this Amendment, all of the terms, provisions, conditions, covenants,
representations and warranties contained in the Agreement shall be and remain in
full force and effect and the same are hereby ratified and confirmed.


7.           Benefit.  This Amendment shall be binding upon and inure to the
benefit of Borrower, Administrative Agent and Banks and their respective
successors and assigns, except that Borrower may not assign, transfer or
delegate any of its rights or obligations under the Agreement as amended by this
Amendment.


8.           Representations and Warranties.  Borrower hereby represents and
warrants to Administrative Agent and Banks that:


(a)           the execution, delivery and performance by Borrower of this
Amendment are within the corporate powers of Borrower, have been duly authorized
by all necessary corporate action and require no action by or in respect of,
consent of or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;


(b)           the execution, delivery and performance by Borrower of this
Amendment do not conflict with, or result in a breach of the terms, conditions
or provisions of, or constitute a default under
 
- 2 -


or result in any violation of, the terms of the Articles of Incorporation or
Bylaws of Borrower, any applicable law, rule, regulation, order, writ, judgment
or decree of any court or governmental or regulatory body, instrumentality
authority, agency or official or any agreement, document or instrument to which
Borrower is a party or by which Borrower or any of its property is bound or to
which Borrower or any of its property is subject;


(c)           this Amendment has been duly executed and delivered by Borrower
and constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);


(d)           all of the representations and warranties made by Borrower in the
Agreement and/or in any of the other Transaction Documents are true and correct
in all material respects on and as of the date of this Amendment as if made on
and as of the date of this Amendment; and


(e)           as of the date of this Amendment, no Default or Event of Default
under or within the meaning of the Agreement has occurred and is continuing.


9.           Release. Borrower hereby unconditionally releases, acquits, waives,
and forever discharges Administrative Agent and each Bank and their successors,
assigns, directors, officers, agents, employees, representatives and attorneys
from any and all liabilities, claims, causes of action or defenses, if any, and
for any action taken or for any failure to take any action, existing at any time
prior to the execution of this Amendment.


10.           Inconsistency. In the event of any inconsistency or conflict
between this Amendment and the Agreement, the terms, provisions and conditions
contained in this Amendment shall govern and control.


11.           Missouri Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).


12.           Notice Required by Section 432.047 R.S. Mo.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.


13.           Conditions Precedent. Notwithstanding any provision contained in
this Amendment to the contrary, this Amendment shall not be effective unless and
until Administrative Agent shall have received the following, all in form and
substance acceptable to Administrative Agent:


(a)           this Amendment, duly executed by Borrower and Banks;


- 3 -


(b)           a copy of resolutions of the Board of Directors of Borrower, duly
adopted, which authorize the execution, delivery and performance of this
Amendment, certified by the Secretary of Borrower;


(c)           an incumbency certificate, executed by the Secretary of Borrower,
which shall identify by name and title and bear the signature(s) of the
officer(s) of Borrower executing this Amendment and the new Notes;


(d)           a certificate of good standing for Borrower, issued by the
Secretary of State of Missouri, or other proof of current good standing
acceptable to Administrative Agent;


(e)           payment by Borrower of the applicable arrangement, upfront and
other fees as described in the fee letter provided by Administrative Agent to
Borrower in connection with this Amendment; and


(f)           such other documents and information as reasonably requested by
Administrative Agent and Banks.


IN WITNESS WHEREOF, Borrower, Administrative Agent and Banks have executed this
Amendment as of the day and year first above written.








(SIGNATURES ON FOLLOWING PAGES)





 
 
- 4 -
 
 



SIGNATURE PAGE-BORROWER
SECOND AMENDMENT TO LOAN AGREEMENT
                 
Borrower:
       
LACLEDE GAS COMPANY
       
By:
/s/ Lynn D. Rawlings
   
Lynn D. Rawlings, Treasurer and Assistant Secretary












 


 


 
 
 
 
- 5 -
 
 



SIGNATURE PAGE- ADMINISTRATIVE AGENT AND U.S. BANK
SECOND AMENDMENT TO LOAN AGREEMENT
                 
U.S. BANK NATIONAL ASSOCIATION,
 
as Administrative Agent
       
By:
/s/ John Eyerman
       
Name:
John Eyerman
       
Title:
Banking Officer
                         
U.S. BANK NATIONAL ASSOCIATION, as a Bank
       
By:
/s/ John Eyerman
       
Name:
John Eyerman
       
Title:
Banking Officer
     
















 


 


 
 
 
 
 
- 6 -
 
 







SIGNATURE PAGE- SOUTHWEST BANK OF ST. LOUIS
SECOND AMENDMENT TO LOAN AGREEMENT
                 
SOUTHWEST BANK OF ST. LOUIS
       
By:
/s/ Mark Sauerwein
       
Name:
Mark Sauerwein
       
Title:
SVP
           










 


 


 
 
 
 
 
- 7 -
 
 





SIGNATURE PAGE- COMERICA BANK
SECOND AMENDMENT TO LOAN AGREEMENT
                 
COMERICA BANK
       
By:
/s/ Mark J. Leveille
       
Name:
Mark J. Leveille
       
Title:
Vice President
           








 


 


 
 
 
 
 
- 8 -
 
 





SIGNATURE PAGE- THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
SECOND AMENDMENT TO LOAN AGREEMENT
                 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
    the successor-by-merger to UFJ Bank Limited        
By:
/s/ Alan Reiter
       
Name:
Alan Reiter
       
Title:
Authorized Signatory
           








 


 


 
 
 
 
 
- 9 -
 
 



SIGNATURE PAGE- FIFTH THIRD BANK
SECOND AMENDMENT TO LOAN AGREEMENT
                 
FIFTH THIRD BANK
       
By:
/s/ Robert M. Sander
       
Name:
Robert M. Sander
       
Title:
Vice President
           








 


 


 
 
 
 
 
- 10 -
 
 



SIGNATURE PAGE- THE BANK OF NEW YORK
SECOND AMENDMENT TO LOAN AGREEMENT
                 
THE BANK OF NEW YORK
       
By:
/s/ Cynthia D. Howells
       
Name:
Cynthia D. Howells
       
Title:
Vice President
           








 


 


 
 
 
 
 
- 11 -
 
 



SIGNATURE PAGE- NATIONAL CITY BANK
SECOND AMENDMENT TO LOAN AGREEMENT
                 
NATIONAL CITY BANK
       
By:
/s/ Stephen Sainz
       
Name:
Stephen Sainz
       
Title:
Vice President
           








 


 


 
 
 
 
 
- 12 -
 
 



SIGNATURE PAGE- REGIONS BANK
SECOND AMENDMENT TO LOAN AGREEMENT
                 
REGIONS BANK
       
By:
/s/ Steven A. Linton
       
Name:
Steven A. Linton
       
Title:
Senior Vice President
           






 


 


 
 
 
 
 
- 13 -
 
 



SIGNATURE PAGE- COMMERCE BANK, NATIONAL ASSOCIATION
SECOND AMENDMENT TO LOAN AGREEMENT
                 
COMMERCE BANK, NATIONAL ASSOCIATION
       
By:
/s/ Douglas P. Best
       
Name:
Douglas P. Best
       
Title:
Vice President
           












 


 


 
 
 
 
 
- 14 -
 
 



SIGNATURE PAGE- FIRST NATIONAL BANK OF ST. LOUIS
SECOND AMENDMENT TO LOAN AGREEMENT
                 
FIRST NATIONAL BANK OF ST. LOUIS
       
By:
/s/ George W. Fitzwater
       
Name:
George W. Fitzwater
       
Title:
Senior Vice President & CFO
           










 


 


 
 
 
 
 
- 15 -
 
 



SCHEDULE 1.01
     
Revolving Credit Commitments and Pro Rata Shares
     
Bank
Revolving Credit Commitment
Pro Rata Share
     
U.S. Bank National Association
$56,000,000
17.500000000000%
Southwest Bank of St. Louis
$36,800,000
11.500000000000%
Comerica Bank
$36,600,000
11.437500000000%
The Bank Of Tokyo-Mitsubishi UFJ, Ltd.
$35,000,000
10.937500000000%
Fifth Third Bank
$30,100,000
9.406250000000%
The Bank of New York
$30,000,000
9.375000000000%
National City Bank
$30,000,000
9.375000000000%
Regions Bank
$30,000,000
9.375000000000%
Commerce Bank, National Association
$25,000,000
7.812500000000%
First National Bank of St. Louis
$10,500,000
3.281250000000%
     
TOTAL:
$320,000,000
100.000000000000%
     










 
 
 
 

SCHEDULE 1.01A


Non-Consenting Banks




Bank Hapoalim B.M. and First Bank (no longer Banks as of effective date of
Second Amendment to Loan Agreement)







 
 
 
 

SCHEDULE 2.02


Authorized Individuals




Douglas H. Yaeger, Chairman, President and Chief Executive Officer


Mark D. Waltermire, Chief Financial Officer


Lynn D. Rawlings, Treasurer and Assistant Secretary


Delfina Myers, Authorized Individual





 
 
 
 
